Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 1 of 10 Page ID #:987


                                              JS-5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.       EDCV 18-1633 JGB (SHKx)                             Date November 20, 2020
   Title Marc Rivera v. Western Express Inc. et al.


   Present: The Honorable        JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


              MAYNOR GALVEZ                                            Not Reported
                  Deputy Clerk                                        Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                         None Present

   Proceedings:     Order (1) DENYING Plaintiff’s Renewed Motion for Preliminary
                    Approval of Class Action Settlement (Dkt. No. 47); and (2) VACATING
                    the November 23, 2020 Hearing (IN CHAMBERS)

           Before the Court is Plaintiff Marc Rivera’s Renewed Motion for Preliminary Approval of
  Class Settlement. (“Motion,” Dkt. No. 47.) The Court finds the Motion appropriate for
  resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers
  filed, the Court DENIES the Motion. The Court vacates the hearing set for November 23, 2020.

                                         I. BACKGROUND

           On May 15, 2018, Plaintiff Marc Rivera filed a Complaint against Defendant Western
  Express, Inc. (“Western Express”) in the Superior Court for the State of California for the
  County of San Bernardino. (Dkt. No. 1-1.) On June 26, 2020, Plaintiff amended his Complaint
  as of right and filed a First Amended Complaint in Superior Court. (“FAC,” Dkt. No. 1-2.)
  Plaintiff’s FAC was brought on behalf of Plaintiff and a putative class of current and former
  employees of Western Express. (FAC.) The FAC alleges violations of various wage and hour
  provisions of the California Labor Code, unfair competition, and civil penalties pursuant to the
  Private Attorneys General Act (“PAGA”) for the alleged wage and hour violations. (Id.)
  Western Express removed the case on August 3, 2018. (Dkt. No. 1.)

        On February 26, Plaintiff filed his first Motion for Preliminary Approval. (“First
  Motion,” Dkt. No. 27.) On March 2, 2020, Markson Plaintiffs (“Objector”) filed an objection



   Page 1 of 10                      CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 2 of 10 Page ID #:988




  to the First Motion. (Dkt. No. 29.) Defendant filed a Motion to Strike the objection on March
  27, 2020. (Dkt. No. 31.)

          On May 1, 2020, the Court denied the First Motion and Defendant’s Motion to Strike.
  (“First Order,” Dkt. No. 44.) The First Order found that Plaintiff met the burdens imposed by
  Federal Rules 23(a) and 23(b)(3), providing for the preliminary certification of a settlement class.
  (First Order.) However, it also found information provided about the settlement to be lacking
  and expressed concern about the impact of a general release on the Objector, currently pursuing
  other claims against Defendant. (Id.) The Court invited the parties to move again for
  preliminary approval “with a revised release and additional information regarding the
  settlement.” (Id. at 14.)

        On October 22, 2020, Plaintiff filed a Renewed Motion for Preliminary Approval.
  (Motion.) Accompanying the Motion, Plaintiff also filed the following:

          -       Declaration of J. Jason Hill, (“Hill Declaration,” Dkt. No. 47-2);
          -       The Settlement Agreement, (“Agreement,” Hill Declaration Ex. 1);
          -       Proposed Second Amended Class Action Complaint, filed for the purposes of
                  settlement only, (Hill Declaration Ex. 1A);1
          -       A California Labor and Workforce Development Agency (“LWDA”) Notice dated
                  April 6, 2018, (Hill Declaration p. 100);2
          -       California Secretary of State corporate information for Defendant Western Express,
                  (Hill Declaration p. 111);
          -       Earnings statements, (Hill Declaration p. 114);
          -       PAGA Notice Letter dated August 7, 2018, (Hill Declaration p. 144);
          -       Proposed Notice information, (Hill Declaration p. 152);
          -       Declaration of Alvin B. Landsay, (Dkt. No. 47-3); and
          -       Declaration of David Yermeian, (Dkt. No. 47-4).

          No oppositions or objections have been filed.

                                        II.   LEGAL STANDARD

         The standard for approval of a class settlement appears in the Court’s previous Order.
  (See First Order.) Briefly, approval of a class action settlement requires certification of a
  settlement class. La Fleur v. Med. Mgmt. Int’l, Inc., 2014 WL 2967475, at *2–3 (C.D. Cal. June
  25, 2014) (internal quotation marks omitted). And at the preliminary approval stage, the Court
  “must make a preliminary determination on the fairness, reasonableness, and adequacy of the
  settlement terms.” See Fed. R. Civ. P. 23(e). To determine whether a settlement agreement is

          1
            Plaintiffs include the proposed Second Amended Complaint to add Jacquelyn Hutto as a
  Plaintiff and class representative. The Court will therefore consider Ms. Hutto a Plaintiff for the
  purposes of settlement only.
          2
              Plaintiff’s exhibits appear to be mis-numbered.

   Page 2 of 10                         CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 3 of 10 Page ID #:989




  potentially fair, a court considers the following factors: the strength of the plaintiff’s case; the
  risk, expense, complexity, and likely duration of further litigation; the risk of maintaining class
  action status throughout the trial; the amount offered in settlement; the extent of discovery
  completed, and the stage of the proceedings; the experience and views of counsel; the presence
  of a governmental participant; and the reaction of the class members to the proposed settlement.
  Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003).

     III.       CONDITIONAL CERTIFICATION OF THE PROPOSED SETTLEMENT
                                       CLASS

          In the First Order, the Court assessed a proposed settlement class comprised of “[a]ll
  current and former hourly non-exempt drivers residing in the State of California at any time
  during the period from October 26, 2016 to January 13, 2020.” (First Order p. 4.) This
  proposed class is different. In the Motion, Plaintiff moves to conditionally certify a class of “[a]ll
  current and former hourly non-exempt drivers in residing in [sic] the State of California at any
  time during the period from October 26, 2016 to October 31, 2020.” (Motion p. 1.) The
  Agreement defines the class the same way: “all current and former hourly non-exempt drivers in
  residing in [sic] the State of California at any time during the period from October 26, 2016 to
  October 31, 2020.” (Agreement ¶ 6.)3 The Court finds that the proposed settlement class meets
  the requirements of Rule 23.

  A. Requirements of Rule 23(a)

            1. Numerosity

          A class satisfies the prerequisite of numerosity if it is so large that joinder of all class
  members is impracticable. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). To be
  impracticable, joinder must be difficult or inconvenient, but need not be impossible. Keegan v.
  Am. Honda Motor Co., 284 F.R.D. 504, 522 (C.D. Cal. 2012). There is no numerical cutoff for
  sufficient numerosity. Id. However, 40 or more members will generally satisfy the numerosity
  requirement. Id. A plaintiff has the burden to establish that this requirement is satisfied. United
  Steel, Paper & Forestry, Rubber, Mfg. Energy v. Conoco Phillips Co., 593 F.3d 802, 806 (9th Cir.
  2010). Plaintiffs’ proposed class is likely to include over 2,300 members. (Motion p. 20.)
  Accordingly, the Court concludes that the numerosity requirement is satisfied.




            3
           The Motion cites to the Hill Declaration for its definition of the proposed class.
  Unfortunately, the Hill Declaration contains an incorrect description of the class—a serious
  error. (Compare Hill Declaration ¶ 12, “[a]ll current and former hourly non-exempt drivers in
  residing in the State of California at any time during the period from October 26, 2016 to January
  13, 2020,” with Agreement ¶ 6.)

   Page 3 of 10                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 4 of 10 Page ID #:990




          2. Commonality

          The commonality requirement is satisfied when plaintiffs assert claims that “depend
  upon a common contention . . . capable of classwide resolution—which means that a
  determination of its truth or falsity will resolve an issue that is central to the validity of each one
  of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). All class
  members’ claims flow from the same alleged injury—that Defendant’s pay practices injured
  them by denying them compensation for meal and rest periods, among other things. (Motion pp.
  20-21.) These claims are subject to common legal theories because Plaintiffs challenge the pay
  practices as a whole. Accordingly, Plaintiffs have established commonality.

          3. Typicality

          “The purpose of the typicality requirement is to assure that the interest of the named
  representative aligns with the interests of the class.” Hanon v. Dataproducts Corp., 976 F.2d
  497, 508 (9th Cir. 1992). “The test of typicality is whether other members have the same or
  similar injury, whether the action is based on conduct which is not unique to the named plaintiff,
  and whether other class members have been injured by the same course of conduct.” Wolin v.
  Jaguar Land Rover No. Am., 617 F.3d 1168, 1175 (9th Cir. 2010) (quoting Hanon, 976 F.2d at
  508). Because typicality is a permissive standard, the claims of the named plaintiff need not be
  identical to those of the other class members. Hanlon, 150 F.3d at 1020. Plaintiffs allege their
  claims are typical of those of the class because they arise from the same pay program—Plaintiffs
  were employees of Defendant during the releavant time period and their wages were subject to
  the same restrictions as other class members’. (Motion pp. 21-22.) Accordingly, the Court is
  satisfied that Plaintiffs have met the typicality requirement.

          4. Adequacy

          In determining whether a proposed class representative will adequately protect the
  interests of the class, the court should ask whether the proposed class representative and her
  counsel have any conflicts of interest with any class member and whether the proposed class
  representative and her counsel will prosecute the action vigorously on behalf of the class.
  Johnson v. General Mills, Inc., 275 F.R.D. 282, 288 (C.D. Cal. 2011). Class counsel submits
  ample evidence of their own experience in support of a finding of adequacy. (Motion p. 22; Hill
  Declaration.) There are no declarations from either proposed class representative in the record,
  only a representation that “named Plaintiffs, like each absent Class Member, have a strong
  interest in proving WEX’s productivity pay plan was a common and uniform course of conduct,
  and each have the same interesting in obtaining redress.” (Motion p. 22.) Nevertheless, the
  Court concludes that both the representatives and class counsel are adequate.

  B. Requirements of Rule 23(b)

         “In addition to satisfying Rule 23(a)’s prerequisites, parties seeking class certification
  must show that the action is maintainable under Rule 23(b)(1), (2), or (3).” Amchem Prod., Inc.

   Page 4 of 10                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 5 of 10 Page ID #:991




  v. Windsor, 521 U.S. 591, 614 (1997). Plaintiffs argue conditional certification is appropriate
  under Rule 23(b)(3). (Motion p. 24.) Rule 23(b)(3) requires the Court to find “that the
  questions of law or fact common to class members predominate over any questions affecting only
  individual members, and that a class action is superior to other available methods for fairly and
  efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Plaintiffs argue that
  individualized litigation would create the potential for inconsistent and contradictory judgments
  as well as increase delay and expense to all parties. (Motion p. 24.) The Court agrees. This case
  also raises special access-to-justice issues common in the aggregation of small value claims for
  which individuals might have difficulty finding representation alone. Accordingly, Plaintiff’s
  request to conditionally certify a class under Rule 23(b)(3) is granted.

                                   IV. SETTLEMENT AGREEMENT

  A. Settlement Summary

          Subject to approval from the Court, the class of roughly 2,300 current and former
  employees of Defendant (“all current and former hourly non-exempt drivers in residing in [sic]
  the State of California at any time during the period from October 26, 2016 to October 31, 2020,”
  Agreement ¶ 6) agree to a settlement with a total value of $1,437,680.10. (Agreement ¶ 28.)
  Defendant may revoke the settlement if 2.5% or more of the proposed Settlement Class excludes
  themselves or opts-out of participation in the settlement. (Agreement ¶ 47.)

  B. Settlement Terms

          1. Financial Terms

  Below is an overview of the approximate financial terms of the Agreement:

          -       Gross settlement amount:                           $1,437,680.10
          -       Attorneys’ fees:4                                  $431,300
          -       Litigation costs:5                                 $10,000
          -       Settlement administration costs:                   $25,000
          -       Service awards to class representatives:           $20,000
          -       PAGA payment to LWDA:                              $37,500

          4
           This fee amount is calculated as 30% of the gross settlement amount, described as the
  maximum fee award in the Agreement. (Agreement ¶ 31.) This does not reflect the Court’s
  position on what appropriate fees may be. Generally, a court may exercise discretion to award
  attorneys’ fees in a class action settlement. See Fischel v. Equitable Life Assurance Soc’y of
  U.S., 307 F.3d 997, 1006 (9th Cir. 2002).
          5
           The Agreement still reads: “. . . plus the reimbursement of costs and expenses
  associated with Class Counsel’s litigation and settlement of the Actions, not to exceed twenty
  thousand dollars ($10,000).” As per the First Order, the Court will read this as $10,000. (See
  First Order n. 4.)

   Page 5 of 10                          CIVIL MINUTES—GENERAL            Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 6 of 10 Page ID #:992




          -   Net settlement amount:                                     $913,880.10

  (Agreement ¶¶ 28-34.) The gross settlement amount is non-reversionary. (Id. ¶ 51.) The
  Agreement states that “[t]he parties desire” uncashed funds “be sent to the California
  Controller Unclaimed Property Fund,” however “in the event that the Unclaimed Property
  Fund is not or will not accept such funds,” the parties designate “the Children’s Advocacy
  Institute ‘caichildlaw.org’ as a designate cy pres for such funds.” (Id.)

          2. Settlement Class Members

          Each member will be eligible to receive payment without submitting a claim form so long
  as they do not opt out. (Motion pp. 8-9; Agreement ¶ 46.)

          3. Class Representatives

        The Agreement provides for a service award of up to $10,000 for both Plaintiffs Rivera
  and Hutto. (Agreement ¶ 32.)

          4. Settlement Administration Costs

         The proposed settlement administrator, CPT Group, estimates costs to be $25,000. (Id.
  ¶ 33.) Administrator costs will not exceed $30,000 without prior approval of the Court. (Id.)

          5. Attorneys’ Fees and Costs

         Class counsel will seek an award of attorneys’ fees not to exceed 30% of the gross
  settlement amount and litigation costs not to exceed $10,000. (Id. ¶ 31.)

          6. Injunctive Relief

          There is no injunctive relief associated with the Agreement.

          7. Release

          The Agreement releases:

              all claims, rights, demands, liabilities, penalties, fines, debts and causes of action of
              every nature and description, under state, federal, and local law, whether known or
              unknown, arising from the claims pled in the Plaintiffs’ complaints filed in the Action
              or that could have been pled based on the factual allegations in the operative
              complaint, in the Plaintiffs’ original respective complaints, or in the Second Amended
              Class Action Complaint (Exhibit “A”), including but not limited to claims premised
              on alleged: unpaid wages, including any theory of piece-rate law, unpaid minimum

   Page 6 of 10                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 7 of 10 Page ID #:993




                  wage, meal and rest period premiums, waiting time penalties, itemized wage
                  statements, wages for unpaid time, other civil or statutory penalties related thereto,
                  and any claim based on California Labor Code sections 201, 202, 203, 204, 226,
                  226.2, 226.3, 226.7, 510, 512, 1174(d) 1194, 1194.2, 1197, 2699 et seq., the Private
                  Attorneys General Act of 2004, California Code of Regulations, Title 8 Section 11000
                  et seq., the applicable Industrial Welfare Commission (IWC) Wage Orders, including
                  7-2001, Business & Professions Code section 17200-17208 or any related damages,
                  penalties, restitution, disgorgement, interest or attorneys’ fees. The “Released
                  Claims” given by members of the Settlement Class excludes claims based and the
                  facts and/or legal theories alleged or that could be alleged in Markson v. CRST, et al.,
                  United States District Court, Central District of California, Case No. 5:17-cv-01261-
                  FMO-SPx, based on the operative Complaint filed in the Markson Action.

  (Agreement ¶ 18.)

          8. Notice

         Within thirty days of this Order, Defendant will provide the class list to the Settlement
  Administrator. (Id. ¶ 39.) No later than 10 days after receiving this information, Settlement
  Administrator will send the Notice to each class member via U.S. Mail. (Id. ¶ 40.) Before
  mailing, the Settlement Administrator will take reasonable measures to verify the last known
  addresses provided, and if any Notice Packets are returned, the Settlement Administrator will
  attempt to determine correct addresses using skip-tracing or other searching. (Id. ¶ 41.)

          The Agreement details that all class members will be mailed a Notice Packet containing
  the following: (1) the Notice of Class Action Settlement, Change of Address form, and pre-
  printed return envelope, and provide information regarding the nature of the Actions, (2) a
  summary of the Agreement’s principal terms, (3) the Settlement Class definition, (4) the Class
  Member’s Individual Workweeks during the Class Period, (5) the Class Member’s estimated
  Individual Settlement Payment and the formula for calculating Individual Settlement Payments,
  (6) the Class Period dates, (7) instructions on how to submit valid Requests for Exclusion or
  objections, (8) the deadlines by which the Class Member must fax or postmark a Request for
  Exclusions or file and serve objections to the Settlement, and (9) the claims to be released, as set
  forth in the Agreement. (Agreement ¶ 42.)

         In the First Order, the Court ordered the parties to amend the Notice to give class
  members more information regarding their right to dispute the hours Defendant claims each class
  member worked. (First Order p. 9.) Inexplicably, they did not do so. Nowhere in the Motion,
  the Agreement, or any of the attachments did Plaintiffs include any information for class
  members who believe their work hours have been misattributed. This is troublesome.
  Prospective class members who receive a Notice they believe is incorrect seem to have two
  choices: do nothing or opt-out. Both choices are unsatisfactory.




   Page 7 of 10                          CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 8 of 10 Page ID #:994




                  V.   PRELIMINARY APPROVAL OF THE SETTLEMENT

          The standards for preliminary approval were articulated in the First Order. Briefly, to
  determine whether a proposed settlement is “fundamentally fair, adequate, and reasonable,”
  Hanlon, 150 F. 3d at 1026, courts consider factors including “the strength of the plaintiff’s case,
  the risk, expense, complexity, and likely duration of further litigation, the risk of maintaining
  class action status throughout trial, the amount offered in settlement, the extent of discovery
  completed, and the stage of the proceedings, the experience and views of counsel, the presence of
  a governmental participant, and the reaction of the class members to the proposed settlement.”
  Stanton, 327 F.3d at 959 (internal citations omitted). The settlement may not be a product of
  collusion among the negotiating parties. In re Mego Fin, Corp. Sec. Litig., 213 F.3d 454, 458 (9th
  Cir. 2000) (citing Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1290 (9th Cir. 1992)).

  A. Scope of the Release

          Again, a settlement agreement may preclude a party from bringing a related claim in the
  future even though the claim was not presented and might not have been presentable in the class
  action. . . .” Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) (internal quotation marks
  omitted) (emphasis added). Therefore, “[d]istrict courts in this Circuit have declined to approve
  settlement agreements where such agreements would release claims based on different facts than
  those alleged in the litigation at issue.” Chavez v. PVH Corp., 2015 WL 581382, at *5 (N.D. Cal.
  Feb. 11, 2015).

          In the First Order, the Court found the parties’ Release of Claims overbroad. The release
  at issue here is identical to the release addressed in that Order with the exception of the last
  line—this release carves out “excludes claims based and the facts and/or legal theories alleged or
  that could be alleged in Markson v. CRST, et al.,” presumably enough to keep objectors happy.
  The Court is still concerned about the breadth of the Agreement’s release, but will acknowledge
  the proposed release is much narrower than it was. This factor is neutral.

  B. Extent of Discovery and Stage of the Proceedings

          In the First Order, the Court noted that Plaintiffs failed to explain “why such a minimal
  review of Defendant’s records was sufficient.” (First Order p. 11.) Plaintiffs have not explained.
  Indeed, as the Court previously stated, “[a] critical part of Plaintiff’s theory of the case is that
  Defendant’s policies encouraged class members to miss meal and rest breaks. But it is not clear
  to the Court how a review of ‘shift, pay, and class aggregated wage data’ would allow Plaintiff to
  confirm whether that was the case.” (Id.)

         This lack of discovery and data gathering is precisely why it is important that there be a
  mechanism for prospective class members to challenge Defendant’s representation of their hours
  worked and wages owed. It appears Plaintiffs have no way of challenging incorrect wage
  statements because Plaintiffs have not conducted sufficient discovery to know better. This factor
  weighs against approval.

   Page 8 of 10                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 9 of 10 Page ID #:995




  C. Strength of Case and Risk, Expense, Complexity, and Likely Duration of Litigation

         The Court previously found that this factor weighs in favor of preliminary approval; it
  remains unchanged. (First Order pp. 11-12.)

  D. Amount Offered in Settlement

           “Even a fractional recovery of the possible maximum recovery amount may be fair and
  adequate in light of the uncertainties of trial and difficulties in proving the case.” Millan v.
  Cascade Water Servs., 310 F.R.D. 593, 611 (E.D. Cal. 2015). Here, the recovery amount is
  consistent with amounts found to be fair and reasonable. See, e.g., In re Mego Fin. Corp. Sec.
  Litig., 213 F.3d 454, 459 (9th Cir. 2000) (permitting settlement amount that was one-sixth of
  potential recovery); Deaver v. Compass Bank, 2015 WL 8526982, at *7 (N.D. Cal. Dec. 11, 2015)
  (approving a settlement that was 10.7% of the total potential liability).

          The gross settlement amount is $1,437,000—which, after fees and costs, becomes a net
  settlement amount of $913,880.10. (Motion.) Plaintiffs calculate the class’ maximum potential
  recovery as $6,021,478 without interest or attorneys’ fees. (Id. at 17.) Bizarrely, Plaintiffs once
  again argue that the fact that the settlement is non-reversionary makes the amount offered fair.
  (Motion p. 17.) As the Court stated in the First Order, “whether a settlement amount is non-
  revisionary is irrelevant to whether the amount is fair.” (First Order p. 12 (emphasis in original)).
  This factor weighs in favor of approval, however, Plaintiffs are reminded that this factor concerns
  amount of settlement and not whether that amount is reversionary or not.

  E. Experience and Views of Counsel

           Counsel’s qualifications have been discussed. (See First Order p. 13.) In addition, the
  Court previously noted: “While Plaintiff argues that ‘[d]eference to Class Counsel’s evaluation
  of the settlement is appropriate’ and spills much ink regarding Class Counsel’s experience, he
  fails to state what Class Counsel’s evaluation of the settlement is.” (First Order p. 13.) This
  Motion has cured that defect. (See Yeremian Declaration ¶¶ 24-25.) Accordingly, this factor
  supports approval.

  F. Collusion Between the Parties

         The Court previously found that this factor weighs in favor of preliminary approval; it
  remains unchanged. (First Order pp. 13-14.)

         Once again, more than one factor weighs against approval. Plaintiffs must revise the
  Notice to inform class members of their right to dispute the number of weeks worked or face
  another denial of their motion. Amendment to the Notice is critical given the scarce discovery
  conducted by Plaintiffs.



   Page 9 of 10                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:18-cv-01633-JGB-SHK Document 48 Filed 11/20/20 Page 10 of 10 Page ID #:996




                                       VI.    CONCLUSION

        For the reasons above, the Court DENIES Plaintiff’s Preliminary Approval Motion
  without prejudice. Plaintiff is free to move again for preliminary approval with a revised release.
  The November 23, 2020 hearing is VACATED.



  IT IS SO ORDERED.




   Page 10 of 10                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
